Citation Nr: 0602763	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  00-15 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1942 to 
January 1946, including service in  World War II.  He died in 
February 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that denied, among other things, 
service connection for cause of the veteran's death.   The 
appellant is the surviving spouse of the veteran and she 
perfected a timely appeal of this determination to the Board.

In April 2003, the Board granted the appellant's motion to 
advance this case on the Board's docket.

In September 2003, the Board remanded this matter for further 
development and adjudication.  This having been completed, 
the matter is again before the Board.


FINDINGS OF FACT

1.  The veteran died in February 1995 at the age of 76; the 
certificate of death identified the immediate cause of death 
as reparatory failure due to or a consequence of bilateral 
pseudomonas pneumonia; no other significant conditions 
contributing to the veteran's death were listed; an autopsy 
was not performed.

2.  At the time of his death, the veteran was service-
connected for chronic onychomycosis, evaluated as 10 percent 
disabling from April 12, 1977. 

3.  The veteran suffered from infection with mycobacterium 
avium intracellular, diagnosed in 1984, that severely damaged 
his lungs and which was a proximate cause of his death.

CONCLUSION OF LAW

A disability of service origin contributed substantially and 
materially to cause the veteran's death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  

The Board has considered this legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.  

II.  Service connection for cause of the veteran's death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The surviving spouse 
of a veteran who has died from a service-connected disability 
or compensable disability may be entitled to receive 
dependency and indemnity compensation.  38 U.S.C.A. § 1310 
(West 2002).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  38 U.S.C.A. 
§ 1101, 1112; 38 C.F.R. § 3.312(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2003).  Contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

In this case, the Board also notes that the veteran's service 
medical records could not be obtained from the National 
Personnel Records Center because they were apparently 
destroyed in the 1973 fire at that facility, and that the 
RO's diligent efforts to obtain the service medical records 
proved be futile.  The Board recognizes its heightened duty 
to explain its findings and conclusions and to consider 
benefit of the doubt and corroborative testimony such as 
buddy statements in cases where records are unavailable.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992); see also Veterans Benefits 
Administration Manual M21-1, part VI, (Manual) paragraph 
7.25(b).  

Here, the evidence of record shows that the veteran died in 
February 1995 at the age of 76.  The certificate of death 
identified the immediate cause of death as respiratory 
failure due to or a consequence of bilateral pseudomonas 
pneumonia.  No other significant conditions contributing to 
the veteran's death were listed and an autopsy was not 
performed.  At the time of the veteran's death, he was 
service-connected for chronic onychomycosis, evaluated as 10 
percent disabling from April 12, 1977.  

The appellant in this case contends that the veteran 
contracted mycobacterium avium intracellular when he served 
as a medic in the China, Burma, India Theater in World War 
II.  Because this bacterium severely damaged the veteran's 
lungs and proximately caused his death from pneumonia, the 
appellant contends that his death should be service-
connected.  

The pertinent medical records in this case consist of private 
and VA medical records, a September 1996 report of the 
veteran's personal physician, and two VA examination reports 
dated in May 2004, and August 2000 with an addendum dated in 
January 2004.  

The private physician's report dated in September 1996, 
shortly after the veteran's death, indicates that this 
physician had treated the veteran for his lung condition 
since 1984.  At that time, the veteran presented with an 
illness similar to pneumonia and also had right upper lobe 
cavitation.  A bronchoscopy recovered washings that grew 
mycobacterium avium intracellular.  This was described as a 
highly resistant organism.  The veteran was treated and 
stabilized, but the physician noted that the veteran's lungs 
had already been severely damaged by the organism and that 
the veteran was thereafter subject to recurrent respiratory 
infections.  Eventually, the veteran contracted pneumonia 
and, due to his weakened stated, he did not recover.  
Regarding the question of nexus to service, the physician 
opined that "[i]t is my assessment of the history of this 
patient that the atypical mycobacteriosis was probably 
contracted many years before during his service in World War 
II."

In order to assist the appellant with her claim, the 
veteran's file was examined by two different VA physicians in 
connection with this claim.  In the August 2000 examination 
report, the examiner noted the veteran's service in World War 
II and also noted the report of the veteran's private 
physician.  The examiner noted that mycobacterium avium 
intracellular can cause far distant clinical symptoms, 
including progressive pulmonary disease in older patients, 
and stated that it is very possible that the veteran 
developed pulmonary cavitary disease caused by this bacterium 
on the basis of previous chronic lung disease.  But on the 
question of nexus to service, the examiner stated that "[i]n 
my opinion it is not possible to find out when, where, and 
how [the veteran] got infected with mycobacterium avium 
intracellular.  It is well known that mycobacterium avium 
intracellular is generally a free living organism that is 
ubiquitous in the environment.  It has been recovered from 
surface water, tap water, soil, domestic and wild animals, 
milk and food products.  It is also known that mycobacterium 
avium intracellular can also inhabit the body's surfaces or 
secretion without causing disease.  On the basis of the above 
epidemiological data, it is obvious that [the veteran] could 
have acquired mycobacterium avium intracellular anytime in 
his life, before, during, and/or after World War II.  In 
conclusion there is not any substantial proof and evidence 
that [the veteran] acquired mycobacterium avium intracellular 
disease during his service in World War II."   In an 
addendum to this report dated in January 2004, the examiner, 
after reviewing additional evidence presented by the 
appellant, affirmed his opinions in the August 2000 report.

In May 2004, the appellant's claim was again reviewed by a VA 
physician in connection with her claim.  The examiner noted 
that there were no medical records or x-ray's prior to the 
veteran's diagnosis in 1984.  Since 1984, the veteran had 
recurrent complains with pneumonia.  Eventually he developed 
bilateral pseudomonas pneumonia and died in February 1995.  
As with the August 2000 examiner, this examiner also noted 
the ubiquitous nature of the mycobacteria and that they 
sporadically result in pulmonary infections.  And the 
examiner stated that "[t]here is no way to determine with 
any certainty if this infection was acquired in 1984."  The 
examiner went on to opine that "[w]ith the current 
information available, there is no evidence that this 
infection did occur in the service.  There is no history of 
chronic lung complaints prior to 1984, although a detailed 
history is not available.  In my opinion, on the basis of 
current evidence that is available to me, it is not shown 
that is as likely as not that the veteran acquired the 
atypical mycobacteria during World War II service."

Based on the foregoing, the Board finds that the evidence in 
this case is at least in equipoise with respect to the 
appellant's claim and service connection for the veteran's 
death should be granted.  In this regard, the Board notes 
that the veteran's private physician, who had treated the 
veteran since 1984, concluded that the atypical bacterium 
that had infected the veteran and damaged his lungs was 
probably contracted many years before during his service in 
World War II.  The Board also notes that the August 2000 VA 
examiner indicated that mycobacterium avium intracellular can 
cause far distant clinical symptoms.  In addition, both VA 
examiners that reviewed the question in this case concluded 
that it was not possible know for sure when the veteran 
contracted the atypical bacterium, essentially rendering 
inconclusive findings on the question of nexus to service.  
Because the evidence is in this case is inconclusive at worst 
with one lightly positive opinion regarding nexus to service, 
and because the Board in this case believes that the 
veteran's private physician, who treated the veteran for over 
10 years, should carry the most weight in this case, service 
connection for cause of the veteran's death is warranted.  
see Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 
854 (Fed. Cir.1999) (unpublished decision), cert. denied 120 
S.Ct. 1251 (2000) (it is not error for the Board to value one 
medical opinion over another, as long as a rationale basis 
for doing so is given).

In view of the foregoing, and resolving doubt in the 
appellant's favor (see 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102), the Board concludes that service connection for the 
cause of the veteran's death is warranted.






ORDER

Service connection for the cause of the veteran's death is 
granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


